Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 4 June 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My dear Marq
                            New Windsor June 4th 1781
                        
                        I have this moment received information that the letters, of which the inclosed are copies, with other
                            dispatches and the Southern Mail, were taken between this and Morris town and carried—it is supposed—into New York—It
                            is unhappy that the communication is so insecure! and that corrispondencies from one part of the Country to another are
                            liable to such accidents!
                        I have received your letters of the 24th Ulto, but cannot, as the Gentn who bears this to Philadelphia is
                            waiting, do more than acknowledge the safe arrival of them except entreating you not to hazard before nor after your
                            junction with General Wayne a General Action unless you have very sure grounds to do it on. No
                                rational person will condemn you for not fighting with the
                            odds against, and while so much is depending on it—but all will censure a rash step if it is not attended with success.
                            adieu I am sincerely & affectionately Yr
                        
                            Go: Washington

                        
                    